Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown US 2019/0095509 [Abstract, Background, and FIG. 3]
Bonnell US 2019/0303266 [Abstract, Background, and FIGs. 1-5]
Makwarth et al. US 2020/0328952 [Abstract and Summary]
Bajaj et al. US 2020/0092180 [Abstract, par. 0028 and FIG. 5]
Chopra et al. US 10,657,019 [Abstract]
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach nor suggest independent claim 1 limitations as follows:
	A method of tracking errors in a system comprising microservices, the method comprising:
	ingesting a plurality of spans generated by the microservices during a first duration of time;
	consolidating the plurality of spans associated with the first duration of time into a plurality of traces, wherein each trace comprises a subset of the plurality of spans that comprise a common trace identifier;
	for each trace of the plurality of traces:
		mapping a respective trace to one or more error stacks computed for the respective trace and to one or more attributes determined for the respective trace; and
		emitting each error stack computed from the respective trace with an associated pair of attributes; and
	reducing duplicate pairs of error stack and associated attributes and maintaining a count value for each pair of error stack and associated attributes.
	Generally the prior arts teach methods for distributed tracing in microservice applications. The claimed invention builds on the prior arts and describes a specific implementation for distributed tracing in microservice applications. Accordingly, the claimed invention is allowable and application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113